Citation Nr: 1717002	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  14-22 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel 


INTRODUCTION

The Veteran had active service from June 1954 to April 1978.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In June 2016, the Veteran filed a VA Form 9/substantive appeal, perfecting his appeal regarding the issue of entitlement to service connection for an ulcer disability.  At present, that issue has not been certified to the Board for appellate disposition.  Certification is used for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue.  38 C.F.R. § 19.35 (2016).  However, when an appeal is certified to the Board for appellate review and the record is transferred to the Board, the Veteran and his or her representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. §§ 19.36, 20.1304(a) (2016).  

As the required notifications have not been sent in regard to the VA Form 9 filed in date, the Board declines to take any further action on that/those issues at this time.  This delay is needed to ensure that the Veteran is afforded full due process in the matter.  See 38 C.F.R. § 3.103 (2015); Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (due process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir.2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but the record appears to be incomplete.  A missing separation examination from the claims file has been noted by the April 2012 VA examiner in the VA examination report.  In the May 2013 lay statement of the Veteran attached to the May 2013 notice of disagreement (NOD), the Veteran stated that the missing separation examination showed that his hearing was checked in March 1978 at Fort Benning, Georgia during the Veteran's retirement physical examination; and the Veteran was told at that time that he had mild to moderate hearing loss.  The Veteran's representative in its April 2017 written brief presentation requested that the claims file be made complete by the addition of the missing separation examination, and other outstanding service medical records.  The Board finds a remand is warranted to attempt to obtain the missing separation examination report.
 
Accordingly, the case is REMANDED for the following actions:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Attempt to obtain all outstanding service treatment records, to include separation examination reports, which can also be known as a retirement physical, conducted from January 1978 to April 1978, and associate them with the claims file.  If any service treatment records are determined to be missing, all attempts to obtain these records must be documented in the claims file. The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  If, and only if, additional STRs, are associated with the claims file, the AOJ should secure a VA addendum opinion from the April 2012 VA audiology examiner.  If this VA examiner is no longer available, another qualified VA clinician must provide the addendum opinion.  Only if deemed necessary by the VA examiner is another audiology examination necessary.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  

Specifically, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any current bilateral hearing loss disability and tinnitus disability had their onset in or were caused by active service or by any incident during service.

The examiner should consider the Veteran's statements and other lay statements regarding onset and continuity of symptomatology since service, including the May 2013 lay statement of the Veteran contained in his May 2013 Notice of Disagreement, and the Veteran's October 2008 lay statement.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

A rationale for all opinions expressed must be provided.  The examiner should reconcile his or her opinion with the April 2012 VA examiner's opinion.

3.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




